DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 04/13/22, PROSECUTION IS HEREBY REOPENED. New ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: 
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848                                                                                                                                                                                                        
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13-14, 16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (U.S. Patent 6,462,570) in view of Rathburn (‘877) cited in the record.
As to claim 1, Price discloses a test fixture as shown in figure 2 comprising:
a mother board (500) configured to couple to a test station (125), the mother board including first contact pads (not label, the pads formed on the interface adapter 130 on the motherboard connected to the bottom pads 102 of the daughter board 100); and
a daughter board (100) having second contact pads (102) on the daughter board, wherein the second contact pads (102) align with the first contact pads and are coupled to the first contact pads.
Price discloses all the features of the claimed invention except for process limitations, which is a sintered bonding.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Such a process limitation defines the claimed invention over the prior art only to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is the same, or obvious over the prior art. See Product by process in MPEP $2113 and 2173.05(p) and In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further, it has been held See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known process such that a sintered bonding); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). The selection of the known process based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); 325 U.S. at 335, 65 USPQ at 301.
Price does not specifically disclose the first pads coupled to the second pads by sintered bonds.
Rathburn teaches a test socket (102, 150) as shown in figures 1-7 comprising the first pads (72) of the first circuit board (70) coupled to the second pads (66) of the second circuit board (68, para-0039) by sintered bonds (para-0042).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Rathburn employed in the test fixture of Price in order to provide excellent strength and bonding structures.
As to claims 11 and 14, Price discloses a method for making a test fixture as shown in figure 2, the method comprising:
positioning a daughter board (100) on a mother board (500) such that contact pads (102) on the daughter board align with contact pads (not label) on the mother board (500); and to form connections between the contact pads on the daughter board and the contact pads on the mother board.
Price does not specifically disclose depositing conductive particles on one OR on the contact pads on the motherboard and on the contact pads on the daughter board to form sintered the conductive particles to form a bond between the contact pads on the daughter board and the contact pads on the motherboard.
Rathburn teaches a test socket (102, 150) as shown in figures 6-7 comprising the conductive particles (74) on the first pads (72) of the first circuit board (70) coupled to the second pads (66) of the second circuit board (68, para-0039) by sintered bonds (para-0042).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Rathburn employed in the test fixture of Price in order to provide excellent strength and bonding structures.
As to claim 25, Price discloses a method for testing integrated circuit (IC) devices, the method comprising:
positioning a daughter board (100) on a mother board (500) such that contact pads (102) on the daughter board align with contact pads (not label) on the mother board (500); and to form connections between the contact pads on the daughter board and the contact pads on the mother board and coupling the mother board to testing equipment.
Price does not specifically disclose depositing conductive particles on at least one of the contact pads on the motherboard and on the contact pads on the daughter board to form sintered the conductive particles to form a bond between the contact pads on the daughter board and the contact pads on the motherboard, and placing and testing integrated circuit (IC) devices into sockets on the daughter board.
Rathburn teaches a test socket (102, 150) as shown in figures 1-7 comprising the conductive particles (74) on the first pads (72) of the first circuit board (70) coupled to the second pads (66) of the second circuit board (68, para-0039) by sintered bonds (para-0042, and an IC (64) place and test into a socket housing (106) of the daughter board (70).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Rathburn employed in the test fixture of Price in order to provide excellent strength, bonding, and testing structures.
Regarding claims 13, 16, Price as modified by Rathburn teaches sintering is performed by heating the motherboard (68) and daughter board (70) to a temperature less than the melting point of the bulk material comprising the conductive particles (74).

Claims 2-10, 12, 15, 17-24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Rathburn as applied to claims above, and further in view of Tomita et al. (U.S. 2011/0043239) cited in the record.
Regarding claim 2, Price as modified by Rathburn discloses all of the limitation except for the motherboard has a recessed region circumscribing the daughter board.
Tomita teaches a probe card (1) as shown in figures 1 and 9 comprising a motherboard (9) having a recessed region circumscribing the daughter board (5).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Tomita employed in the test fixture of Price and Rathburn in order to provide a good stability-electrical connections.
Regarding claim 3, Price as modified by Rathburn and Tomita teaches a top surface of the daughter board (5) is approximately coplanar with a top surface of the motherboard (9).
Regarding claim 4, Price as modified by Rathburn and Tomita teaches recessed region has a depth, and in which the daughter board (5) has a thickness approximately equal to the depth of the recessed region.
Regarding claim 5, Price as modified by Rathburn and Tomita teaches the daughter board (5) has a recessed region configured to engage with the recessed region on the motherboard (9).
Regarding claim 6, Price as modified by Rathburn and Tomita teaches the recessed region on the motherboard (9) has a depth, and in which the daughter board (5) has a thickness larger than the depth of the recessed region on the motherboard.
As to claim 7, Price discloses a test fixture as shown in figure 2 comprising:
a motherboard (500) configured to couple to a test station (125), the mother board including first contact pads (not label); and
a daughter board (100) having second contact pads (102), wherein the second contact pads align with the first contact pads and are coupled to the first contact pads.

Price discloses all the features of the claimed invention except for process limitations, which is a sintering bonding.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Such a process limitation defines the claimed invention over the prior art only to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is the same, or obvious over the prior art. See Product by process in MPEP $2113 and 2173.05(p) and In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further, it has been held See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known process such that a sintered bonding); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). The selection of the known process based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); 325 U.S. at 335, 65 USPQ at 301.
Price does not specifically disclose the first pads coupled to the second pads by sintered bonds.
Rathburn teaches a test socket (102, 150) as shown in figures 6-7 comprising the first pads (72) of the first circuit board (70) coupled to the second pads (66) of the second circuit board (68) by sintered bonds.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Rathburn employed in the test fixture of Price in order to provide excellent strength and bonding structures.
Price as modified by Rathburn discloses all of the limitation except for the motherboard has a recessed region circumscribing the daughter board.
Tomita teaches a probe card (1) as shown in figures 1 and 9 comprising a motherboard (9) having a recessed region circumscribing the daughter board (5).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Tomita employed in the test fixture of Price and Rathburn in order to provide a good stability-electrical connections.
Regarding claim 8, Price as modified by Rathburn and Tomita teaches in figure 1 the recessed region has a depth, and in which the daughter card (5) has a thickness approximately equal to the depth of the recessed region.
Regarding claim 9, Price as modified by Rathburn and Tomita teaches the daughter board (5) has a recessed region configured to engage with the recessed region on the motherboard (9).
Regarding claim 10, Price as modified by Rathburn and Tomita teaches the recessed region on the motherboard (5) has a depth (the thickness at the central portion of the element 5), and in which the daughter board has a thickness larger than the depth of the recessed region on the motherboard (9).
Regarding claims 12, 15, 26, Price as modified by Rathburn discloses all of the limitations of claimed invention except for the motherboard includes a recessed region, and in which positioning the daughter board includes engaging the daughter board with the recessed region such that a top surface of the daughter board is approximately coplanar with a top surface of the mother board.
Tomita teaches in figure 1 that the motherboard (9) includes a recessed region, and in which positioning the daughter board (5) includes engaging the daughter board with the recessed region such that a top surface of the daughter board is approximately coplanar with a top surface of the motherboard.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Tomita employed in the test fixture of Price and Rathburn in order to provide a good stability-electrical connections.
Regarding claim 27, Price as modified by Rathburn and Tomita teaches sintering performed by heating the motherboard (50) and daughter board (70) to a temperature less than the melting point of the bulk material comprising the conductive particles (74).
Regarding claims 17-24 and 28, Price as modified by Rathburn and Tomita teaches the recessed region (Tomita teaches the recess of element 9) is a stepped recessed region, and at least some of the first contact pads (not label) are located on a stepped portion of the recessed region.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/           Primary Examiner, Art Unit 2848